Case 1:20-cv-00915-PLM-RSK ECF No. 60 filed 10/20/20 PageID.812 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT DAVIS and BRENDA HILL,

      Plaintiffs,
                                                   No. 1:20-cv-00915
v
                                                   HON. PAUL L. MALONEY
JOCELYN BENSON, in her official and
individual capacities as the Secretary of State,
JANICE WINFREY, in her official and
individual capacities as the Detroit City Clerk
and, DETROIT DEPARTMENT OF
ELECTIONS,

      Defendants.

Andrew A. Paterson (P18690)
Attorney for Plaintiffs
2893 East Eisenhower Parkway
Ann Arbor, Michigan 48108
248.568.9712
aap43@outlook.com

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant Benson
PO Box 30736
Lansing, Michigan 48909
517.335.7659
meingasth@michigan.gov
grille@michigan.gov
                                              /


        DEFENDANT SECRETARY OF STATE JOCELYN BENSON’S
                     MOTION TO DISMISS




                                          1
Case 1:20-cv-00915-PLM-RSK ECF No. 60 filed 10/20/20 PageID.813 Page 2 of 3




      Defendant Jocelyn Benson, Secretary of State for the State of Michigan,

moves for dismissal of Plaintiff’s complaint pursuant to Fed. R. Civ. Proc. 12(b)(1)

and (6), for the following reasons:

   1. Plaintiffs’ complaint fails to state a claim against the Michigan Secretary of

      State and must be dismissed.

   2. Plaintiffs’ claim for money damages against the Secretary of State in her

      official capacity under 42 U.S.C §1983 are barred by the Eleventh

      Amendment and must be dismissed.

   3. Plaintiffs’ claim for money damages against the Secretary of State in her

      individual capacity under 42 U.S.C §1983 are barred by the qualified

      immunity and must be dismissed.

   4. Plaintiff have failed to state a claim under a “class of one” theory of equal

      protection.

   5. Plaintiffs’ claims challenging the Secretary’s instructions to local officials

      about the Court of Claims’ injunction are moot in light of the Court of

      Appeals’ reversal and the subsequent dissolution of the injunction.

   6. Plaintiffs lack standing to raise a “vote dilution” claim under the Equal

      Protection Clause.

   7. Plaintiffs have failed to state a claim for a violation of substantive due

      process or equal protection.

   8. Concurrence in the relief sought in this motion was requested on October 20,

      2020 and was denied.



                                           2
Case 1:20-cv-00915-PLM-RSK ECF No. 60 filed 10/20/20 PageID.814 Page 3 of 3




      For these reasons and the reasons stated more fully in the accompanying

brief in support, Defendant Michigan Secretary of State Jocelyn Benson respectfully

requests that this Honorable Court enter an order dismissing Plaintiff's complaint

against her in its entirety and with prejudice, pursuant to Fed. R. Civ. Proc. 12(b)(1)

and (6).

                                        Respectfully submitted,

                                        DANA NESSEL
                                        Attorney General

                                        s/Erik A. Grill
                                        Erik A. Grill (P64713)
                                        Heather S. Meingast (P55439)
                                        Assistant Attorneys General
                                        Attorneys for Defendant Benson
                                        P.O. Box 30736
                                        Lansing, Michigan 48909
                                        517.335.7659
                                        Email: grille@michigan.gov
                                        (P64713)
Dated: October 20, 2020

                           CERTIFICATE OF SERVICE

I hereby certify that on October 20, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                        s/Erik A. Grill
                                        Erik A. Grill (P64713)
                                        P.O. Box 30736
                                        Lansing, Michigan 48909
                                        517.335.7659
                                        Email: grille@michigan.gov
                                        P64713




                                           3
